The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 15, 2014

                                   No. 04-13-00836-CR

                                     Luis GUDINO,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR8499
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
        The Court Reporter’s Notification of Late Record is hereby NOTED. The reporter’s
record is due on or before April 21, 2014. No further extensions of time will be granted.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court